Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Acknowledged Receipt
This office action is responsive to an amendment filed on 11 February 2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview, see attached interview summary, with, Mr. Michael Roebuck on 22 February 2022. The application has been amended as follows: 

The Examiner’s Amendment is necessary to cancel dependent claims that were incorporated into the independent claim (as stated in page 7 of the applicant’s amendment filed 11 February 2022):
Cancel Claims 8-10 and 14.

The following changes have been made to the application in order overcome claim and drawing objections: 
Claim 5, in line 13, “a turret” should read “the turret”;
Claim 5, in line 15, “hook hanger attached” should read “hook attached”.
Terminal Disclaimer
The terminal disclaimer filed on 11 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending US Patent Application 16/836973 (Hammond) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
The Claim Objection(s) filed on 18 January 2022 is/are overcome by the amendment filed on 11 February 2022.

Drawings
The drawings received on 11 February 2022 & 04 November 2021 are accepted by the examiner. 

Specification
The specification received on 04 November 2021 is accepted by the examiner. 


Claim Rejections - 35 USC § 112
The 112 Rejection filed on 18 January 2022 is overcome by the amendment filed on 11 February 2022.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-4: the prior art does not disclose or suggest: An apparatus comprising a turret mounted on a top end of a deck, wherein the turret protrudes from the top end of the deck and the turret is gripped by a user as a handle while hanging a picture on a wall using the apparatus; a push button attached to a point between the top end of the deck and the bottom end of the deck, to keep the deck compacted until the deck is extended  in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 5-7: the prior art does not disclose or suggest: A method, the method comprising supporting a deck and a picture frame from a turret mounted on a tope end of the deck, wherein the turret protrudes from the top end of the deck and the turret is gripped by a user as a handle while hanging a picture on a wall; keeping the deck compacted until the deck is extended using a push button attached to a point between the top end of the deck and the bottom end of the deck in combination with the remaining limitations of the claims.

The following is an examiner’s statement of reasons for allowance for Claims 11-13: the prior art does not disclose or suggest: An apparatus comprising a deck; a turret mounted on a top end of the deck, wherein the turret protrudes from the top end of the deck and the turret is gripped by a user as a handle while hanging a picture on a wall using the apparatus; a push button attached to a point between the top end of a deck ang the bottom end of the deck, to keep the deck compacted until the deck is extended in combination with the remaining limitations of the claims.

Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TC/
22 February 2022